          Case 4:19-cr-00086-MWB Document 43 Filed 08/24/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                                   No. 4:19-CR-00086

        v.                                                  (Judge Brann)

JAMES DUNCAN,

               Defendant.


                               MEMORANDUM OPINION

                                       AUGUST 24, 2020

I.      BACKGROUND

        Defendant James Duncan moves for discovery from the Government.1 The

Government has charged Duncan, a federal inmate, with assaulting a correctional

officer in violation of 18 U.S.C. § 111(a)(1).2 Duncan requests items of discovery

related to his place of confinement—the Medium Security Federal Correctional

Institution at Allenwood. The Court reproduces Duncan’s requested items of

discovery (“the Discovery”) below.3


1
     See Doc. 33. Duncan also moves for permission to enter and photograph the crime scene.
     See Doc. 35. The Government concurs with this other motion, provided that the entry and
     photographing is “consistent with any and all safety measures that must be taken in light of
     the COVID-19 pandemic.” See Doc. 40. “Given that Rule 16(a)(1)(E) directs [Duncan] to
     request inspection from the Government,” and given the Government’s concurrence,
     Duncan’s other motion will be denied without prejudice, as it does not appear that, at this
     juncture, Duncan requires a court order to effectuate his entry into and photographing of the
     crime scene. United States v. Dean, No. 3:17-CR-00015, 2019 WL 2448322, at *2 (M.D. Pa.
     June 12, 2019).
2
     Doc. 1.
3
     Doc. 33 at 2.
           Case 4:19-cr-00086-MWB Document 43 Filed 08/24/20 Page 2 of 5




         a. “A list of the names of all inmates housed in Unit 3A of the Medium
            Security Federal Correctional Institution at Allenwood on November 26,
            2018 including each inmate’s Registration Number;

         b. Complete photographs of the Unit 3A Unit Officer’s office including all
            walls, the doorway and the ceiling;

         c. All service records for the cameras in the Unit 3A Officer’s office and the
            adjacent hallway;

         d. A list of the location and type of each camera located in the Unit 3A
            Officer’s office and the adjacent hallway; [and]

         e. Disciplinary records and employment records for Officer R. Garrison.”

         Duncan argues that, per Federal Rule of Criminal Procedure 16(a)(1)(E), the

Discovery is “material to preparing a defense.”4 The Government does not object

to Duncan’s request to obtain the complete photographs, the camera service

records, and the camera locations and types.5 But the Government does object to

release of the first requested Discovery item (“the List of Inmate Names”) and the

last requested Discovery item (“the Garrison Records”).6

II.      DISCUSSION

         A.      The List of Inmate Names

         Per Duncan, surveillance footage “depicts several federal inmates near the

location where the events leading to the charge . . . occurred.”7 Duncan now

requests the List of Inmate Names so that “Counsel may investigate and interview



4
      Doc. 34 at 2.
5
      Doc. 39 at 6.
6
      Doc. 39 at 1.
7
      Doc. 34 at 3.
                                          -2-
          Case 4:19-cr-00086-MWB Document 43 Filed 08/24/20 Page 3 of 5




potential witnesses for the defense.”8 The Government argues that this request is

too broad and that Duncan has “failed to provide an adequate explanation of

materiality that justifies the inclusive nature of the request.”9 However, the

Government does concede that the names and registration numbers of the “several”

inmates seen on the surveillance footage would be material to the preparation of

Duncan’s defense.10

        For evidence to be “material” under Rule 16(a)(1)(E)(i), the defendant must

show “some indication that the pretrial disclosure of the disputed evidence would

. . . enable the defendant significantly to alter the quantum of proof in his favor.”11

“The defendant must make a prima facie showing of materiality.”12

        The Court finds that there is “some indication” that Duncan’s investigation

of other federal inmates – those who were in the surveillance footage and therefore

might have witnessed the events leading to the charged assault – might “enable

[Duncan] significantly to alter the quantum of proof in his favor.”13 However,

Duncan’s request as stated – for the names and registration numbers of all inmates

housed in Unit 3A – is overbroad.



8
     Doc. 34 at 3.
9
     Doc. 39 at 9.
10
     Doc. 39 at 9.
11
     United States v. Young, No. CR.A.05 56, 2007 WL 756729, at *2 (E.D. Pa. Mar. 7, 2007).
12
     United States v. Fumo, No. CRIM.A. 06-319, 2007 WL 3232112, at *4 (E.D. Pa. Oct. 30,
     2007).
13
     United States v. Con-Ui, No. 3:13-CR-123, 2016 WL 4140520, at *9 (M.D. Pa. Aug. 4,
     2016).
                                              -3-
          Case 4:19-cr-00086-MWB Document 43 Filed 08/24/20 Page 4 of 5




        In an attempt to trim the scope of Duncan’s request for the List of Inmate

Names, the Court will direct the Government to ascertain whether any corrections

officers at the Medium Security Federal Correctional Institution at Allenwood can

assist in identifying the unknown federal inmates who are depicted in the

surveillance footage that Duncan references.14 The Court notes that Duncan has

limited his request to one discrete unit of the Allenwood institution.

        The Court denies Duncan’s motion to obtain the List of Inmate Names

without prejudice while the Government conducts the above investigative efforts.

        B.     The Garrison Records

        Duncan argues that “information relating to R. Garrison’s background and

disciplinary history is the only available relevant information to support or counter

the assertion made by Mr. Duncan regarding what occurred in the Unit 3A Unit

Officer’s office on November 26, 2018.”15 The Government argues that Duncan

has not properly undergirded this very broad request.16 The Government also

argues that its Brady and Giglio disclosure obligations go some way towards

obviating Duncan’s need for the Garrison Records.17




14
     See United States v. Escalera, No. 14-CR-133A, 2016 WL 5898932, at *4 (W.D.N.Y. Oct.
     11, 2016) (a district court “ask[ing] the Government to check whether any corrections
     officers at Cattaraugus County Jail could help identify unknown inmates depicted in the
     video recordings [in question]”).
15
     Doc. 34 at 4.
16
     Doc. 39 at 10.
17
     Doc. 39 at 10-11.
                                                 -4-
          Case 4:19-cr-00086-MWB Document 43 Filed 08/24/20 Page 5 of 5




        The Court agrees with the Government. Duncan’s request for the Garrison

Records – in their entirety – is overbroad. “A defendant's right to discover

exculpatory evidence does not include the unsupervised authority to search through

the [Government’s] files.”18 Duncan’s motion to obtain the Garrison Records is

denied without prejudice to the Government’s fulfillment of its Brady, Giglio, and

like discovery obligations.

III.    CONCLUSION

        Duncan’s motion for discovery is granted in part and denied in part.

Duncan’s motion for inspection is denied without prejudice. An appropriate Order

follows.



                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge




18
     Pennsylvania v. Ritchie, 480 U.S. 39, 59 (1987); see also United States v. Rodriguez, No. CR
     18-1568 WJ, 2019 WL 6841845, at *2 (D.N.M. Dec. 16, 2019).
                                               -5-
